EXHIBIT 10.2
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.
NEITHER THIS NOTE NOR ANY INTEREST OR PARTICIPATION THEREIN MAY BE OFFERED FOR
SALE, SOLD, TRANSFERRED OR ASSIGNED: (I) IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE 1933 ACT OR APPLICABLE STATE
SECURITIES LAWS; OR (II) IN THE ABSENCE OF AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE ISSUER, THAT REGISTRATION IS NOT REQUIRED UNDER THE
1933 ACT OR; (III) UNLESS SOLD, TRANSFERRED OR ASSIGNED PURSUANT TO RULE 144
UNDER THE 1933 ACT.
 
BY ACCEPTING THIS OBLIGATION, THE HOLDER REPRESENTS AND WARRANTS THAT IT IS NOT
A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SEC
6049(B)(4) OF THE INTERNAL REVENUE CODE AND REGULATIONS THEREUNDER) AND THAT IT
IS NOT ACTING FOR OR ON BEHALF OF A UNITES STATES PERSON (OTHER THAN AN EXEMPT
RECIPIENT DESCRIBED IN SEC. 6049(B)(4) OF THE INTERNAL REVENUE CODE AND THE
REGULATIONS THEREUNDER).
 
CONSOLIDATED, AMENDED AND RESTATED PROMISSORY NOTE
 

Effective Date: March 14, 2014 US$2,433,182.68

 
FOR VALUE RECEIVED, PHARMAGEN, INC., a corporation incorporated under the laws
of the State of Nevada and formerly known as Sunpeaks Ventures, Inc., whose
address is 9337 Fraser Avenue, Silver Spring, Maryland 20910 (the “Borrower”),
hereby promises to pay to the order of TCA GLOBAL CREDIT MASTER FUND, LP, a
limited partnership organized and existing under the laws of the Cayman Islands
whose address is 3960 Howard Hughes Parkway, Suite 500, Las Vegas, Nevada 89169,
and its successors or assigns (the “Holder”), the principal amount of Two
Million Four Hundred Thirty Three Thousand One Hundred Eighty Two and 68/100
United States Dollars (US$2,433,182.68) on or prior to June 30, 2015 or such
earlier date as provided pursuant to the Settlement Agreement (as defined
herein) (the “Maturity Date”). This Consolidated, Amended and Restated
Promissory Note (this note, and all modifications, extensions, future advances,
supplements, and renewals thereof, and any substitutions therefor, hereinafter
referred to as the “Note”) shall be payable in accordance with the Settlement
Agreement.
 
1. Payments.
 
(a) Monthly Payments. The principal amount and all interest, fees, expenses,
Premium and any other amounts owing under or pursuant to the Settlement
Agreement or this Note shall be due and payable in accordance with the terms and
conditions contained in the Settlement Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Prepayment. Prepayment of the principal amount and all interest, fees,
expenses, Premium and any other amounts owing under or pursuant to the
Settlement Agreement or this Note shall be in accordance with the terms and
conditions contained in the Settlement Agreement.
 
(c) General Payment Provisions. All payments on this Note shall be made in
lawful money of the United States of America by wire transfer to the Holder’s
wire instructions set forth below, or such other account as the Holder may
designate by written notice to the Borrower from time to time in accordance with
the provisions of this Note. Wire Instructions for all sums due and payable
hereunder are as follows:
 
TCA Global Credit Master Fund, LP (US Dollars)
Correspondent Bank:
Bank of New York
1 Wall Street,
New York, NY, 10286
ABA #021-0000--18
SWIFT: IRVTUS3N
 
Beneficiary Bank:
Caledonian Bank Limited
A/C number: 89-000-50977
SWIFT: CBTLKYKY
 
For Final Credit:
Account name: Caledonian Fund Services (Cayman) Limited - Client Bank Account
Account number: 0201420308681001
 
Beneficiary reference: (TCA Global Credit Master Fund, LP A/C 0201420310849001)
 
2. Consolidated, Amended and Restated Note. This Note is being issued in
connection with that certain Settlement Agreement, dated as of the Effective
Date, executed by and among the Borrower, certain subsidiaries of the Borrower
and the Holder (as amended, supplemented or modified from time to time, the
“Settlement Agreement”). Capitalized terms used herein and not otherwise defined
in this Note shall have the same meaning ascribed to such terms as set forth in
the Settlement Agreement, unless the context otherwise requires. This Note
consolidates, amends, restates, replaces and supercedes, in its entirely, that
certain amended and restated revolving promissory note, dated as of November 30,
2012 and effective as of December 12, 2012, issued by the Borrower in favor of
the Holder, in the principal amount of One Million Four Hundred Fifty Thousand
and No/100 United States Dollars (US$1,450,000) and that certain convertible
promissory note, dated as of February 28, 2013 and effective as of March 29,
2013, issued by the Borrower in favor of the Holder, in the principal amount of
Six Hundred Thousand and No/100 United States Dollars (US$600,000).
 
3. Secured Nature of Note. The indebtedness evidenced by this Note is secured by
the Settlement Agreement, the Credit Agreements, as amended, this Note, the
Security Agreements (as defined in the Credit Agreements), the Guaranty
Agreements (as defined in the Credit Agreements), the Loan Documents (as defined
in the Credit Agreements), and all other documents and instruments heretofore or
hereafter executed or filed in connection therewith, and all modifications,
extensions, future advances, and renewals thereof, and any substitutions
therefor, being herein collectively referred as the “Loan Documents.” All of the
agreements, conditions, covenants, provisions, representations, warranties and
stipulations contained in any of the Loan Documents which are to be kept and
performed by the Borrower are hereby made a part of this Note to the same extent
and with the same force and effect as if they were fully set forth herein, and
the Borrower covenants and agrees to keep and perform them, or cause them to be
kept or performed, strictly in accordance with their terms.
 
 
2

--------------------------------------------------------------------------------

 


4. Defaults and Remedies.
 
(a) Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” hereunder: (i) the Borrower shall fail to
comply with the terms of the Settlement Agreement; (ii) the Borrower makes an
assignment for the benefit of creditors; (iii) any order or decree is rendered
by a court which appoints or requires the appointment of a receiver, liquidator
or trustee for the Borrower, and the order or decree is not vacated within
thirty (30) days from the date of entry thereof; (iv) any order or decree is
rendered by a court adjudicating the Borrower insolvent, and the order or decree
is not vacated within thirty (30) days from the date of entry thereof; (v) the
Borrower files a petition in bankruptcy under the provisions of any bankruptcy
law or any insolvency act; (vi) the Borrower admits, in writing, its inability
to pay its debts as they become due; (vii) a proceeding or petition in
bankruptcy is filed against the Borrower, and such proceeding or petition is not
dismissed within thirty (30) days from the date it is filed; (viii) the Borrower
files a petition or answer seeking reorganization or arrangement under the
bankruptcy laws or any law or statute of the United States or any other foreign
country or state; or (ix) the Borrower shall fail to perform, comply with or
abide by any of the stipulations, agreements, conditions and/or covenants
contained in the Loan Documents on the part of the Borrower to be performed,
complied with, or abided by, and such failure is not cured within ten (10) days
after written notice of such failure is delivered by Holder to the Borrower.
 
(b) Remedies. In addition to any remedies available under or pursuant to any
Loan Document, upon the occurrence of one or more Events of Default, the Holder,
at its option and without further notice, demand or presentment for payment to
the Borrower or others, may declare the then outstanding principal balance of
this Note, immediately due and payable, together with all reasonable attorneys’
fees, paralegals’ fees and costs and expenses incurred by the Holder in
collecting or enforcing payment thereof (whether such fees, costs or expenses
are incurred in negotiations, all trial and appellate levels, administrative
proceedings, bankruptcy proceedings or otherwise), and all other sums due by the
Borrower hereunder and under the Settlement Agreement, all without any relief
whatsoever from any valuation or appraisement laws and payment thereof may be
enforced and recovered in whole or in part at any time by one or more of the
remedies provided to the Holder at law, in equity, or under any Loan Document.
 
5. Lost or Stolen Note. Upon notice to the Borrower of the loss, theft,
destruction or mutilation of this Note, and, in the case of loss, theft or
destruction, of an indemnification undertaking by the Holder to the Borrower in
a form reasonably acceptable to the Borrower and customary for similar
circumstances in commercial lender/borrower circumstances, and, in the case of
mutilation, upon surrender and cancellation of the Note, the Borrower shall
execute and deliver a new Note of like tenor and date and in substantially the
same form as this Note.
 
 
3

--------------------------------------------------------------------------------

 
 
6. Cancellation. After all payments required pursuant to the Settlement
Agreement have been paid in full, this Note shall automatically be deemed
canceled, shall be surrendered to the Borrower for cancellation and shall not be
re-issued.
 
7. Waivers. The Borrower hereby waives and releases all benefit that might
accrue to the Borrower by virtue of any present or future laws exempting any
property that may serve as security for this Note, or any other property, real
or personal, or any part of the proceeds arising from any sale of any such
property, from attachment, levy, or sale under execution, exemption from civil
process, or extension of time for payment, including, without limitation, any
and all homestead exemption rights of the Borrower; and the Borrower agrees that
any property that may be levied upon pursuant to a judgment obtained by virtue
hereof, on any writ of execution issued thereon, may be sold upon any such writ
in whole or in part in any order or manner desired by Holder. In addition, the
Borrower and all others who are, or may become liable for the payment hereof:
(i) severally waive presentment for payment, demand, notice of nonpayment or
dishonor, protest and notice of protest of this Note or the Settlement
Agreement, and all other notices in connection with the delivery, acceptance,
performance, default, or enforcement of the payment of this Note or the
Settlement Agreement; (ii) expressly consent to all extensions of time, renewals
or postponements of time of payment of this Note or the Settlement Agreement
from time to time prior to or after the maturity of this Note without notice,
consent or further consideration to any of the foregoing; (iii) expressly agree
that the Holder shall not be required first to institute any suit, or to exhaust
its remedies against the Borrower, or any other person or party to become liable
hereunder or against any collateral that may secure this Note in order to
enforce the payment of this Note; and (iv) expressly agree that, notwithstanding
the occurrence of any of the foregoing (except the express written release by
the Holder of any such person), the undersigned shall be and remain, directly
and primarily liable for all sums due under this Note.
 
8. Governing Law. The Borrower irrevocably agrees that any dispute arising
under, relating to, or in connection with, directly or indirectly, this Note or
related to any matter which is the subject of or incidental to this Note
(whether or not such claim is based upon breach of contract or tort) shall be
subject to the exclusive jurisdiction and venue of the state and/or federal
courts located in Broward County, Florida. This provision is intended to be a
“mandatory” forum selection clause and governed by and interpreted consistent
with Florida law. Borrower hereby consents to the exclusive jurisdiction and
venue of any state or federal court having its situs in said county, and each
waives any objection based on forum non conveniens. Borrower hereby waives
personal service of any and all process and consents that all such service of
process may be made by certified mail, return receipt requested, directed to
Borrower, as applicable, as set forth herein or in the manner provided by
applicable statute, law, rule of court or otherwise. Except for the foregoing
mandatory forum selection clause, all terms and provisions hereof and the rights
and obligations of the Borrower and Holder hereunder shall be governed,
construed and interpreted in accordance with the laws of the State of Nevada,
without reference to conflict of laws principles.
 
9. Indemnity and Expenses. The Borrower agrees:
 
 
4

--------------------------------------------------------------------------------

 
 
(a) To indemnify and hold harmless the Holder and each of its partners,
employees, agents and affiliates from and against any and all claims, damages,
demands, losses, obligations, judgments, suits, actions, threats and liabilities
(including, without limitation, attorneys’ fees and expenses) in any way arising
out of or in connection with this Note; and
 
(b) To pay and reimburse the Holder upon demand for all costs and expenses
(including, without limitation, attorneys’ fees and expenses) that the Holder
may incur in connection with (i) the exercise or enforcement of any rights or
remedies (including, but not limited to, collection) granted hereunder or
otherwise available to it (whether at law, in equity or otherwise), or (ii) the
failure by the Borrower to perform or observe any of the provisions hereof. The
provisions of this Section 9 shall survive the execution and delivery of this
Note, the repayment of any or all of payments owed pursuant hereto, and the
termination of this Note.
 
10. WAIVER OF JURY TRIAL. THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY WITH RESPECT
TO ANY LITIGATION BASED ON THIS NOTE, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH, THIS NOTE OR THE SETTLEMENT AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF OR BETWEEN ANY
PARTY HERETO, AND THE BORROWER AGREES AND CONSENTS TO THE GRANTING TO HOLDER OF
RELIEF FROM ANY STAY ORDER WHICH MIGHT BE ENTERED BY ANY COURT AGAINST HOLDER
AND TO ASSIST HOLDER IN OBTAINING SUCH RELIEF. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR HOLDER ACCEPTING THIS NOTE FROM THE BORROWER. THE BORROWER’S
REASONABLE RELIANCE UPON SUCH INDUCEMENT IS HEREBY ACKNOWLEDGED.
 
11. Remedies, Characterizations, Other Obligations, Breaches and Injunctive Relief.
The remedies of the Holder as provided herein, or the Settlement Agreement,
shall be cumulative and concurrent and may be pursued singly, successively or
together, at the sole discretion of the Holder, and may be exercised as often as
occasion therefor shall occur; and the failure to exercise any such right or
remedy shall in no event be construed as a waiver or release thereof.
 
12. Specific Shall Not Limit General; Construction. No specific provision
contained in this Note shall limit or modify any more general provision
contained herein. This Note shall be deemed to be jointly drafted by the
Borrower and the Holder and shall not be construed against any person as the
drafter hereof.
 
13. Failure or Indulgence Not Waiver. Holder shall not be deemed, by any act of
omission or commission, to have waived any of its rights or remedies hereunder
or under the Settlement Agreement, unless such waiver is in writing and signed
by Holder, and then only to the extent specifically set forth in the writing. A
waiver on one event shall not be construed as continuing or as a bar to or
waiver of any right or remedy to a subsequent event.
 
 
5

--------------------------------------------------------------------------------

 
 
14. Notice. Notice shall be given to each party at the address indicated in the
preamble hereto or at such other address as provided to the other party in
writing, and such notice shall be deemed properly given in accordance with the
notice provisions set forth in the Settlement Agreement.
 
15. Usury Savings Clause. Notwithstanding any provision in this Note or the
Settlement Agreement, the total liability for payments of interest and payments
in the nature of interest, including, without limitation, all charges, fees,
exactions, or other sums which may at any time be deemed to be interest, shall
not exceed the limit imposed by the usury laws of the jurisdiction governing
this Note or any other applicable law. In the event the total liability of
payments of interest and payments in the nature of interest, including, without
limitation, all charges, fees, exactions or other sums which may at any time be
deemed to be interest, shall, for any reason whatsoever, result in an effective
rate of interest, which for any month or other interest payment period exceeds
the limit imposed by the usury laws of the jurisdiction governing this Note, all
sums in excess of those lawfully collectible as interest for the period in
question shall, without further agreement or notice by, between, or to any party
hereto, be applied to the reduction of the outstanding principal balance of this
Note immediately upon receipt of such sums by the Holder hereof, with the same
force and effect as though the Borrower had specifically designated such excess
sums to be so applied to the reduction of such outstanding principal balance and
the Holder hereof had agreed to accept such sums as a penalty-free payment of
principal; provided, however, that the Holder of this Note may, at any time and
from time to time, elect, by notice in writing to the Borrower, to waive,
reduce, or limit the collection of any sums in excess of those lawfully
collectible as interest rather than accept such sums as a prepayment of the
outstanding principal balance. It is the intention of the parties that the
Borrower does not intend or expect to pay nor does the Holder intend or expect
to charge or collect any interest under this Note greater than the highest
non-usurious rate of interest which may be charged under applicable law.
 
16. Binding Effect. This Note shall be binding upon the Borrower and the
successors and assigns of the Borrower and shall inure to the benefit of Holder
and the successors and assigns of Holder.
 
17. Severability. In the event any one or more of the provisions of this Note
shall for any reason be held to be invalid, illegal, or unenforceable, in whole
or in part, in any respect, or in the event that any one or more of the
provisions of this Note operates or would prospectively operate to invalidate
this Note, then and in any of those events, only such provision or provisions
shall be deemed null and void and shall not affect any other provision of this
Note. The remaining provisions of this Note shall remain operative and in full
force and effect and shall in no way be affected, prejudiced, or disturbed
thereby.
 
18. Participations. Holder may from time to time sell or assign, in whole or in
part, or grant participations in this Note and/or the obligations evidenced
hereby, without any requirement to obtain the Borrower’s written consent. The
holder of any such sale, assignment or participation, if the applicable
agreement between Holder and such holder so provides, shall be: (a) entitled to
all of the rights, obligations and benefits of Holder (to the extent of such
holder’s interest or participation); and (b) deemed to hold and may exercise the
rights of setoff or banker’s lien with respect to any and all obligations of
such holder to the Borrower (to the extent of such holder’s interest or
participation), in each case as fully as though the Borrower were directly
indebted to such holder. Holder may in its discretion give notice to the
Borrower of such sale, assignment or participation; however, the failure to give
such notice shall not affect any of Holder’s or such holder’s rights hereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
19. Amendments. The provisions of this Note may be changed only by a written
agreement executed by the Borrower and Holder.
 
20. Non-U.S. Status. THE HOLDER IS A NON-U.S. PERSON AS THAT TERM IS DEFINED IN
THE UNITED STATES INTERNAL REVENUE CODE. IT IS HEREBY AGREED AND UNDERSTOOD THAT
THE OBLIGATIONS HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S. PERSONS. THE
INTEREST PAYABLE HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED STATES. ANY U.S.
PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED
STATES INCOME TAX LAW.
 
[signature page follows]


 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
Effective Date set forth above.
 
 

  BORROWER:
 
PHARMAGEN, INC.
         
 
By:
/s/ Mackie Barch                              Name: Mackie Barch     Title:
Chief Executive Officer  


 
 
[ Signature Page 1 of 2 to Promissory Note ]


 
8

--------------------------------------------------------------------------------

 
 
CONSENT AND AGREEMENT
 
The undersigned hereby consents and agrees to said consolidated, amended and
restated promissory note and to the payment of the amounts contemplated therein,
documents contemplated thereby and to the provisions contained therein relating
to conditions to be fulfilled and obligations to be performed by it pursuant to
or in connection with said consolidated, amended and restated promissory note to
the same extent as if the undersigned were a party to said replacement, amended
and restated promissory note.
 



  PHARMAGEN DISTRIBUTION, LLC          
 
By:
/s/ Mackie Barch     Name: Mackie Barch     Title: Chief Executive Officer  


  PHARMAGEN LABORATORIES, INC.          
 
By:
/s/ Mackie Barch     Name: Mackie Barch     Title: Chief Executive Officer  




  PHARMAGEN NUTRICEUTICALS, INC.          
 
By:
/s/ Mackie Barch     Name: Mackie Barch     Title: Chief Executive Officer  


 
 
 
[ Signature Page 2 of 2 to Promissory Note ]
 
 
9

--------------------------------------------------------------------------------